Case 1:19-cv-02811-WJM-KLM Document 97 Filed 02/23/21 USDC Colorado Page 1 of 14




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge William J. Martínez

   Civil Action No. 19-cv-2811-WJM-KLM

   AECOM Technical Services, Inc.,

          Plaintiff/Counterclaim Defendant,

   v.

   Flatiron | AECOM, LLC,

          Defendant/Counterclaim Plaintiff.


           ORDER GRANTING IN PART AND DENYING IN PART AECOM’S
         MOTION TO DISMISS THE AMENDED COUNTERCLAIM PURSUANT TO
            FED. R. CIV. P. 12(b)(6) AND 9(b) AND DENYING FLATIRON’S
                    REQUEST FOR LEAVE TO FILE SUR-REPLY


          Before the Court are: (1) AECOM Technical Services, Inc.’s (“ATS”) Motion to

   Dismiss the Amended Counterclaim Pursuant to Fed. R. Civ. P. 12(b)(6) and 9(b)

   (“Motion to Dismiss”) (ECF No. 46); and (2) Flatiron | AECOM, LLC’s (“Flatiron”)

   Request for Leave to File a Sur-Reply and for Oral Argument (“Request for Sur-Reply”)

   (ECF No. 55). For the following reasons, the Motion to Dismiss is granted in part and

   denied in part, and the Request for Sur-Reply is denied as moot.

                                          I. BACKGROUND

          The following factual summary is drawn from Flatiron’s Amended Counterclaim

   (ECF No. 37), 1 except where otherwise stated. The Court assumes the allegations in

   the Amended Counterclaim are true for the purposes of deciding the Motion to Dismiss.

          1
              Citations to (¶ __), without more, are references to the Amended Counterclaim. (ECF
   No. 37.)
Case 1:19-cv-02811-WJM-KLM Document 97 Filed 02/23/21 USDC Colorado Page 2 of 14




   See Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).

          In 2015, the Colorado Department of Transportation (“CDOT”) sought

   design/build proposals from prospective bidders for a construction project known as C-

   470 Tolled Express Lanes Segment 1 Design-Build Project, Project Number: NHPP

   4701-124 (the “Project”). (¶¶ 1, 6.) The Project involved approximately 12.5 miles of

   improvements along the C-470 corridor, including adding toll lanes, widening bridges,

   implementing drainage and roadway improvements, and installing new signs and

   roadside barriers, among other things. (¶ 9.)

          On approximately November 9, 2015, the parties entered into a

   Contractor/Designer Teaming Agreement (the “Teaming Agreement”), in which they

   agreed to work together to assemble a design/build team and coordinate the

   submission of a proposal to CDOT in connection with the Project. (¶ 10; see also ECF

   No. 37-1.) The Teaming Agreement designated Flatiron as the “lead design/build

   contractor and proponent lead” and AECOM as the “lead designer.” (¶ 11.) Under the

   Teaming Agreement, AECOM promised to provide the design and engineering services

   (“Pre-Award Services”) required for the Project in order for Flatiron to submit a proposal

   to CDOT. (¶ 12.) AECOM promised to adhere to a specified standard of care set forth

   in the Teaming Agreement. (¶ 13 (detailing standard of care).) If Flatiron was awarded

   the Project, the parties agreed to negotiate a subcontract for design services for the

   Project. (¶ 14.)

          AECOM allegedly failed to meet the standard of care set forth in the Teaming

   Agreement. (¶¶ 15–16 (explaining AECOM’s specific failures).) Accordingly, AECOM’s

   Pre-Award Services were “inconsistent with professional engineering principles,” “were




                                               2
Case 1:19-cv-02811-WJM-KLM Document 97 Filed 02/23/21 USDC Colorado Page 3 of 14




   not performed in accordance with the standard of care, skill, and diligence

   commensurate with that provided by other design professionals in the Pre-Award

   Services stage . . . ,” “were not performed in accordance with any additional standards

   set forth in the [Request for Proposal],” and “were inadequate and insufficient for

   bidding the construction of the Project.” (¶ 17.) AECOM’s failure to meet the standard

   of care in performing the Pre-Award Services was allegedly “wanton and reckless to the

   point of being grossly negligent . . . .” (¶ 18.) Because Flatiron was unaware of

   AECOM’s breach of the standard of care and misrepresentations, Flatiron used and

   reasonably relied on AECOM’s Pre-Award Services to prepare the proposal for the

   Project. (¶ 20.)

          CDOT awarded Flatiron the Project on or about June 16, 2016. (¶ 23.) Pursuant

   to the Teaming Agreement, Flatiron and AECOM negotiated and executed a Standard

   Subcontract for Design Services (the “Subcontract”) on or about May 23, 2016. (¶ 24;

   ECF No. 37-2.) In negotiating the Subcontract, Flatiron relied on AECOM’s

   representations in the Teaming Agreement that it would negotiate in good faith and

   perform its Pre-Award Services in accordance with the standard of care. (¶ 25.)

   Flatiron “was induced into the Subcontract and certain of its risk-shifting terms by

   [AECOM’s] material misrepresentations and concealments, which were a product of

   [AECOM’s] failure to exercise due care and were made in connection with the

   performance of its Pre-Award Services . . . .” (¶ 26.) Relying on these material

   misrepresentations, Flatiron agreed to included certain exculpatory language and

   provisions purporting to limit AECOM’s liability for damages it caused Flatiron to incur.

   (¶ 27.) According to Flatiron, but for these material representations, it would not have




                                                3
Case 1:19-cv-02811-WJM-KLM Document 97 Filed 02/23/21 USDC Colorado Page 4 of 14




   agreed to include the exculpatory and limiting provisions in the Subcontract. 2 (¶ 28.)

          In addition, in performing its post-award design services, AECOM failed to meet

   the standard of care set forth in the Subcontract. (¶¶ 33–34 (explaining AECOM’s

   failures to meet the standard of care).) This failure was “wanton and reckless to the

   point of being grossly negligent.” (¶ 36.)

          On April 9, 2020, Flatiron filed the Amended Counterclaim, alleging

   counterclaims for: (1) breach of the Teaming Agreement; (2) negligent

   misrepresentation; (3) and breach of the design Subcontract. (ECF No. 37.) Flatiron

   requests damages in connection with its breach of contract claims (¶¶ 46–47; 66–67)

   and equitable relief in the form of a “declaration that the exculpatory and limiting

   language in the Subcontract is unenforceable on grounds of public policy” in connection

   with its negligent misrepresentation claim (¶ 60). The Court has diversity jurisdiction

   under 28 U.S.C. § 1332. (¶ 2.)

          On May 13, 2020, AECOM filed the Motion to Dismiss, requesting that the Court

   dismiss the Amended Counterclaim with prejudice. (ECF No. 46.) On June 24, 2020,

   Flatiron filed the Request for Sur-Reply. (ECF No. 55.) Both motions are ripe for

          2
              The Teaming Agreement provides that “the following terms and conditions . . . shall be
   made part of and included in the Subcontract to be negotiated by the Parties: . . . (i) Overall
   limitation of liability capped at 100% of the final design portion of the agreed-upon Subcontract
   amount . . . (ii) Subcap on schedule-related damages of 20% of the final design portion of the
   agreed-upon Subcontract amount. Other than breach of standard of care, no quantity liability
   . . . [and] (iii) Mutual Waiver of Consequential Damages.” (ECF No. 37-1 at 8 § 20.)

             The Subcontract includes the following liability limitations: (1) “Designer’s aggregate
   liability to Contractor for any damages, claims, costs, or expenses arising under the
   Subcontract, whether in contract, tort or otherwise, shall be limited to 100% of the . . .Total
   Design Fee”; (2) schedule related damages were “limited to 20% of the Total Design Fee in the
   aggregate which shall be included as part of the overall limitation of liability”; and (3) “[i]n no
   event shall any Party be liable to the others for any indirect, incidental, special or consequential
   damages . . . whether arising in contract, tort (including negligence) or pursuant to other legal
   theory . . .” (ECF No. 37-2 at 5 ¶¶ 1–2, at 7–8 ¶¶ 12, 16.11.)



                                                    4
Case 1:19-cv-02811-WJM-KLM Document 97 Filed 02/23/21 USDC Colorado Page 5 of 14




   review.

                                      II. LEGAL STANDARD

          Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

   claim in a complaint for “failure to state a claim upon which relief can be granted.” “The

   court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that the

   parties might present at trial, but to assess whether the plaintiff’s complaint alone is

   legally sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start,

   Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (internal quotation marks omitted).

          The Rule 12(b)(6) standard requires the Court to “assume the truth of the

   plaintiff’s well-pleaded factual allegations and view them in the light most favorable to

   the plaintiff.” Ridge at Red Hawk, 493 F.3d at 1177. Thus, in ruling on a Motion to

   Dismiss under Rule 12(b)(6), the dispositive inquiry is “whether the complaint contains

   ‘enough facts to state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Ashcroft v. Iqbal, 556 U.S. 662,

   678 (2009).

          Granting a motion to dismiss “is a harsh remedy which must be cautiously

   studied, not only to effectuate the spirit of the liberal rules of pleading but also to protect

   the interests of justice.” Dias v. City & Cnty. of Denver, 567 F.3d 1169, 1178 (10th Cir.

   2009) (internal quotation marks omitted). “Thus, ‘a well-pleaded complaint may proceed

   even if it strikes a savvy judge that actual proof of those facts is improbable, and that a

   recovery is very remote and unlikely.’” Id. (quoting Twombly, 550 U.S. at 556).

   However, “[t]he burden is on the plaintiff to frame a ‘complaint with enough factual

   matter (taken as true) to suggest’ that he or she is entitled to relief.” Robbins v.




                                                  5
Case 1:19-cv-02811-WJM-KLM Document 97 Filed 02/23/21 USDC Colorado Page 6 of 14




   Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 556).

   “[C]omplaints that are no more than ‘labels and conclusions’ or ‘a formulaic recitation of

   the elements of a cause of action,’ . . . ‘will not do.’” Id. (quoting Twombly, 550 U.S. at

   555).

                                         III. ANALYSIS

   A.      AECOM’s Motion to Dismiss

           1.    Negligent Misrepresentation (Claim 2)

           “[A] party suffering only economic loss from the breach of an express or implied

   contractual duty may not assert a tort claim for such a breach absent an independent

   duty of care under tort law.” Town of Alma v. AZCO Const., Inc., 10 P.3d 1256, 1264

   (Colo. 2000). “To survive a motion to dismiss based on the economic loss rule, [a party]

   merely has to allege sufficient facts, taken in the light most favorable to him, that would

   amount to the violation of a tort duty that is independent of the contract.” Van Rees v.

   Unleaded Software, Inc., 373 P.3d 603, 608 (Colo. 2016). To determine whether

   contract or tort law is the source of the duty allegedly breached, courts consider: “(1)

   whether the relief sought in negligence is the same as the contractual relief; (2) whether

   there is a recognized common law duty of care in negligence; and (3) whether the

   negligence duty differs in any way from the contractual duty.” BRW, Inc. v. Dufficy &

   Sons, Inc., 99 P.3d 66, 74 (Colo. 2004).

           In the Motion to Dismiss, AECOM does not argue that Flatiron has failed to

   sufficiently allege its negligent misrepresentation counterclaim. Instead, AECOM

   argues that the counterclaim is barred by the economic loss rule. (ECF No. 46 at 7–9.)

   Specifically, AECOM argues that the breach of the duty of care alleged in the negligent

   misrepresentation counterclaim arises out of a contractual duty of care provided for in


                                                6
Case 1:19-cv-02811-WJM-KLM Document 97 Filed 02/23/21 USDC Colorado Page 7 of 14




   the Teaming Agreement and not out of an independent duty of care under tort law.

   (ECF No. 46 at 8.) The Teaming Agreement provides:

                 Designer agrees to provide the design and engineering
                 services (the “Pre-Award Services”) required for the project
                 . . . in accordance with the standard of care, skill, and
                 diligence commensurate with that provided by other design
                 professionals at the Pre-Award Services stage for projects of
                 similar size, type, and complexity . . .

   (Id. (citing ¶ 50 and ECF No. 37-1 § 5).) Given this contractual provision, AECOM

   contends that Flatiron “fails to identify any independent tort duty that is not memorialized

   in the parties’ contracts,” and thus the negligent misrepresentation counterclaim is

   barred by the economic loss rule. (Id.)

          In response, Flatiron argues that its negligent misrepresentation counterclaim is

   premised on AECOM’s “material misrepresentations that [AECOM] had complied with

   the Teaming Agreement’s standard of care,” which is “distinct from [AECOM’s]

   contractual duty to comply with the standard of care itself.” (ECF No. 48 at 6 (citing ¶¶

   16(a)–(d), 50).) The independent tort duty Flatiron identifies is the “common law duty to

   refrain from making material misrepresentations,” which Flatiron contends AECOM

   violated “when [it] negligently omitted information regarding its failure to meet the

   standard of care during contract negotiations with Flatiron.” (Id. at 8 (citing ¶ 50)); see

   Keller v. A.O. Smith Harvestore Prod., Inc., 819 P.2d 69, 73 (Colo. 1991) (“claims of

   negligent misrepresentation are based not on principles of contractual obligation but on

   principles of duty and reasonable conduct”); Hamon Contractors, Inc. v. Carter &

   Burgess, Inc., 229 P.3d 282, 294 (Colo. App. 2009), as modified on denial of reh’g

   (June 11, 2009) (“there is a common law duty to refrain from deliberate concealment or

   misrepresentation of material facts”). Thus, Flatiron logically separates its allegations



                                                 7
Case 1:19-cv-02811-WJM-KLM Document 97 Filed 02/23/21 USDC Colorado Page 8 of 14




   that AECOM failed to meet the standard of care in the Teaming Agreement from its

   allegations that AECOM misrepresented that its work met the standard of care, when in

   fact, it fell short of doing so. (ECF No. 48 at 7.) It is these “separate and distinct”

   misrepresentations that allegedly induced Flatiron into agreeing to the Subcontract and

   its risk-shifting terms which limited AECOM’s liability. (Id.) As a result, Flatiron argues it

   has identified an independent duty of care arising not out of the contract but in tort, and

   thus the Court should find the counterclaim is not barred by the economic loss rule.

          Despite Flatiron’s attempt to distinguish an independent tort duty from the

   contractual duty imposed by the Teaming Agreement, the Court finds its argument

   unavailing. First, while the negligent misrepresentation counterclaim seeks declaratory

   relief and not damages, as AECOM argues, this is a “distinction without a material

   difference.” (ECF No. 54 at 3.) In its response, Flatiron states that AECOM’s “violations

   caused Flatiron ‘more than $195,000,000 in damages—almost twenty-times the’

   damages limitation AECOM induced Flatiron by its negligent misrepresentation to

   include in the Subcontract. 3 (ECF No. 48 at 4 (emphasis in original).) Thus, the

   purpose of the declaratory relief sought—which if granted, would find the exculpatory

   and limiting language in the Subcontract unenforceable on public policy grounds—is to

   recover monetary losses in excess of the Subcontract’s $10 million liability limitation.

   (See ECF No. 54 at 3.) As such, characterizing the request for relief as “only equitable”

   (ECF No. 48 at 5) is somewhat disingenuous.

          Second, to be sure, there is a common law duty in negligence to refrain from

   making misrepresentations. See Hamon, 229 P.3d at 294. But while this duty exists,

          3
            In the Motion to Dismiss, AECOM notes that Flatiron filed a $195 million supplemental
   disclosure of damages. (ECF No. 46 at 3 (citing ECF No. 25 at 2).)



                                                  8
Case 1:19-cv-02811-WJM-KLM Document 97 Filed 02/23/21 USDC Colorado Page 9 of 14




   the Court finds it does not, in the circumstances present here, differ from the contractual

   duties the parties had already previously agreed to in the Teaming Agreement.

          Here, the parties already had the Teaming Agreement—setting forth the standard

   of care—in place, which provided that “[i]n the event Flatiron was awarded the Project,

   the parties agreed ‘to negotiate in good faith a subcontract . . . for design services to be

   provided for the Project . . . .’” (¶ 14.) Flatiron further alleges that “[i]n performing its

   Pre-Award Services, [AECOM] failed to meet the standard of care set forth in the

   Teaming Agreement.” (¶ 15.)

          The Court agrees with AECOM’s argument that any obligation on its part to

   refrain from making misrepresentations regarding whether it had met the standard of

   care set forth in the Teaming Agreement “stems from the express terms of the Teaming

   Agreement.” (ECF No. 46 at 8 (citing ECF No. 37-1 § 5).) Essentially, any duty to

   refrain from making material misrepresentations was part and parcel of the Teaming

   Agreement and was established by the parties’ ongoing course of dealing in performing

   the Teaming Agreement and later negotiating the Subcontract. While “in some

   instances, ‘pre-contractual fraudulent inducement might be considered independent of

   the contract—and hence not barred by the economic loss rule,’” here, the parties

   already had a contract in place in the Teaming Agreement. See Hottinger Excavating &

   Ready Mix, LLC v. R.E. Crawford Constr., LLC, 2014 WL 6461350, at *3 (D. Colo. Nov.

   18, 2014) (emphasis in original) (negligent misrepresentation claims predicated on the

   nonperformance of a promise or contractual obligation barred by economic loss rule).

   On these facts, it is clear that at the time in question no precontractual negotiations

   were taking place between the parties, and perforce no precontractual fraudulent




                                                  9
Case 1:19-cv-02811-WJM-KLM Document 97 Filed 02/23/21 USDC Colorado Page 10 of 14




   inducement was possible. See id. It is that contractual obligation which bound

   AECOM, and not an independent tort duty. Therefore, the Court will dismiss Flatiron’s

   negligent misrepresentation counterclaim with prejudice, as it is barred by the economic

   loss rule.

          2.     Breach of Teaming Agreement (Claim 1)

          AECOM does not argue that Flatiron has failed to sufficiently allege its breach of

   the Teaming Agreement claim. (See ECF No. 46 at 11–13.) Instead, AECOM argues

   that the claim fails because the Teaming Agreement was extinguished and substituted

   with the Subcontract. (ECF No. 46 at 11–13; ECF No. 54 at 6–9.) For support, AECOM

   points to the merger clause in the Subcontract, which provides:

                 16.10 Entire Agreement. This Agreement (together with any
                 exhibits and documents incorporated herein by reference
                 and any terms of a Teaming Agreement between the Parties
                 regarding the Project not inconsistent with this Subcontract),
                 represent the entire agreement between Designer and
                 Contractor and supersedes all prior negotiations,
                 representations and agreements regarding the Project,
                 whether written or oral and cannot be amended except with
                 the written approval of all Parties.

   (ECF No. 37-3 at 33.) The Subcontract was entered into on May 23, 2016, and

   according to AECOM, at that point the Subcontract superseded the Teaming Agreement

   in the nature of a novation. (ECF No. 46 at 11 (citing ECF No. 37 ¶ 24 and ECF No. 37-

   2).) AECOM asserts that the merger clause establishes that the Subcontract

   “terminated, superseded, and expressly subsumed all work under the Teaming

   Agreement,” which now prohibits Flatiron from bringing a claim for breach of the

   Teaming Agreement. (ECF No. 46 at 11.)

          In response, Flatiron points out that AECOM does not dispute the sufficiency of

   its allegations, instead relying on a novation argument that is inappropriate at this stage


                                               10
Case 1:19-cv-02811-WJM-KLM Document 97 Filed 02/23/21 USDC Colorado Page 11 of 14




   of the litigation. (ECF No. 48 at 10.) Further, Flatiron contends that the merger clause

   is ambiguous and requires interpretation by the factfinder. (Id. at 10–14.)

          Under Colorado law, “[t]he extinguishment of an old contract by the substitution

   of a new contract or obligation is an original promise known as a novation.” Haan v.

   Traylor, 79 P.3d 114, 116 (Colo. App. 2003). There are four requisites for a contract of

   novation: “a previous valid obligation, an agreement between the parties to abide by the

   new contract, a valid new contract, and the extinguishment of the old obligation by the

   substitution of the new one.” Id. The intention to accomplish a novation need not be

   expressed in the agreement, but may be inferred from the facts, circumstances, and

   conduct of the parties. Id.

          “Whether there has been a novation is ordinarily a question of fact, and proof of a

   novation may be established by evidence of an express understanding to this effect or

   by circumstances showing such assent.” Id. (citing Moffat Cnty. State Bank v. Told, 800

   P.2d 1320 (Colo. 1990); Phoenix Power Partners, L.P. v. Colo. Pub. Utils. Comm’n, 952

   P.2d 359 (Colo. 1998); H & K Automotive Supply Co. v. Moore & Co., 657 P.2d 986

   (Colo. App. 1982) (determination whether the termination of a contract was intended to

   operate as a complete cancellation involves questions of fact)).

          Indeed, the undersigned has relied upon this principle in at least one previous

   case. See Crew Tile Distribution, Inc. v. Porcelanosa Los Angeles, Inc., 2016 WL

   8609397, at *9 and n.15 (D. Colo. Sept. 9, 2016) (noting in summary judgment order

   that “[h]owever, in Colorado, ‘[w]hether there has been a novation is ordinarily a

   question of fact, and proof of a novation may be established by evidence of an express

   understanding to this effect or by circumstances showing such assent’” (quoting Haan,




                                               11
Case 1:19-cv-02811-WJM-KLM Document 97 Filed 02/23/21 USDC Colorado Page 12 of 14




   79 P.3d at 116)); see also 30 Williston on Contracts § 76:43 (4th ed., May 2016 update)

   (“Whether there has been a novation is ordinarily a question of fact . . . the burden of

   proof is on the one claiming a novation”).

           In light of this authority, the Court finds that the question of whether the

   Subcontract supersedes the Teaming Agreement is a question of fact that is

   inappropriate for consideration at this dismissal on the pleadings stage. 4 AECOM’s

   motion to dismiss the counterclaim for breach of the Teaming Agreement will be denied.

           3.     Whether Federal Rule of Civil Procedure 9(b) Applies

           “In alleging fraud or mistake, a party must state with particularity the

   circumstances constituting fraud or mistake. Malice, intent, knowledge, and other

   conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b).

           AECOM argues that all of Flatiron’s counterclaims fail to meet the heightened

   specificity standard required by Rule 9(b). (ECF No. 46 at 13–15.) For support,

   AECOM points to various allegations in the Amended Counterclaim that it argues

   “vaguely allege conduct akin to fraud.” (Id. at 14 (citing ¶¶ 19, 20, 21, 26, 27, 49, 50,

   51).)

           The question of whether Rule 9(b) applies to negligent misrepresentation claims

   has split the judges of the District of Colorado. See Lynch v. Olympus Am., Inc., 2019

   WL 2372841, at *4 (D. Colo. June 5, 2019) (comparing Conrad v. The Educ. Res. Inst.,

   652 F. Supp. 2d 1172, 1183 (D. Colo. 2009) (“Thus, a claim for negligent

   misrepresentation should not be governed by the pleading standard set forth in Rule

   9(b).”) and Denver Health & Hosp. Auth. v. Beverage Distributors Co., LLC, 843 F.

           4
             Because the Court finds dismissal inappropriate on this basis, it need not address
   Flatiron’s argument that the merger clause is ambiguous.



                                                  12
Case 1:19-cv-02811-WJM-KLM Document 97 Filed 02/23/21 USDC Colorado Page 13 of 14




   Supp. 2d 1171, 1177 (D. Colo. 2012) (“Rule 9(b) does not apply to the negligent

   misrepresentation claim before me. The crux of the claim . . . rings not of fraud but

   negligence.”), with Gunningham v. Standard Fire Ins. Co., 2008 WL 4377451, at *2 (D.

   Colo. 2008) (“I conclude that the particularity requirement is applicable to the negligent

   misrepresentation claim. In this context, negligence is a type of mistake and Rule 9(b)

   concerns allegations of fraud or mistake.”)). “Any claim—including claims for breach of

   contract and negligent misrepresentation—may be subject to Rule 9(b)’s heightened

   pleading standard if the claim is ‘grounded in fraud.’” Hardy v. Flood, 2018 WL

   1035085, at *3 (D. Colo. Feb. 23, 2018). Neither party has identified any binding Tenth

   Circuit authority on the issue.

          In the Court’s view, the better line of reasoning causes it to conclude that Rule

   9(b) does not apply to the counterclaims. While Flatiron alleges that AECOM’s failure to

   meet certain standards of care was “wanton and reckless to the point of being grossly

   negligent” (see, e.g., ¶¶ 18, 36, 58, 59), there are no allegations anywhere in the

   counterclaims that AECOM acted willfully. These counterclaims ring not of fraud, but of

   negligence, and are therefore governed by Federal Rule of Civil Procedure 8(a).

   Moreover, Flatiron has not alleged any separate counterclaims of fraud, mistake, or the

   like, parallel to its other counterclaims. This further convinces the Court that “the

   general tenor of the [Amended Counterclaim] weighs against applying Rule 9(b).”

   Denver Health, 843 F. Supp. 2d at 1177. Accordingly, AECOM’s request that the Court

   dismiss the Amended Counterclaim under Rule 9(b) will be denied.

   B.     Flatiron’s Request for Leave to File a Sur-Reply and for Oral Argument

          Given the foregoing, the Court does not require a sur-reply or oral argument to

   decide the Motion to Dismiss. Accordingly, the Court will deny Flatiron’s Request for


                                                13
Case 1:19-cv-02811-WJM-KLM Document 97 Filed 02/23/21 USDC Colorado Page 14 of 14




   Sur-Reply (ECF No. 55) as moot.

                                     IV. CONCLUSION

   1.    AECOM Technical Services, Inc.’s Motion to Dismiss the Amended Counterclaim

         Pursuant to Fed. R. Civ. P. 12(b)(6) and 9(b) (ECF No. 46) is GRANTED in part

         and DENIED in part as follows:

                   a. Flatiron’s negligent misrepresentation counterclaim (¶¶ 48–60) is

                      DISMISSED with prejudice;

                   b. AECOM’s Motion to Dismiss Flatiron’s breach of the Teaming

                      Agreement (¶¶ 41–47) and breach of the Design Subcontract (¶¶

                      61–67) counterclaims is DENIED; and

   2.    Flatiron | AECOM, LLC’s Request for Leave to File a Sur-Reply and for Oral

         Argument (ECF No. 55) is DENIED AS MOOT.


         Dated this 23rd day of February, 2021.

                                                  BY THE COURT:



                                                  ______________________
                                                  William J. Martinez
                                                  United States District Judge




                                            14
